Cook P. Jv
delivered the opinion of the court.
The appellant lost his case in the court of a justice of the peace and appealed to the circuit court. In the circuit court appellee moved the court to dismiss the appeal, because the justice of the peace had failed to certify the record sent up to the circuit court Whereupon appellant asked the court to issue a writ of cer-tiorari to the justice of the peace commanding him to send up a proper transcript. The court sustained the motion to dismiss and overruled the motion for certiorari.
After these orders were made by the court, appellant moved the court to set aside the order dismissing his appeal, and produced the justice of the peace, who was ready and willing to certify the transcript already on file as a true transcript of thé record and proceedings *426had in his court. This motion was overruled, and appellant appeals to this court.
In our opinion the court erred. It clearly appears that appellant had done everything the law required of him to perfect his appeal. There was no unreasonable delay. The appellant took prompt action, and he was entitled to his day in court. Sjieed in the administration of the law should he commended; but it should be remembered that courts are organized for the purpose of trying cases on their merits, and this should be done, unless it affirmatively appears that the delay is occasioned by the negligence of the litigant.
■ Appellee cites, in support of the court’s ruling, McPhail v. Blann, 47 So. 666; Murphy v. Hutchinson, 47 So. 666; Ball v. Sledge, 82 Miss. 747, 35 So. 214; and other eases of like import.
A casual reading ’ of these decisions will discover that they are not- applicable to the present case. These were cases wherein the record showed that the circuit court had no jurisdiction of the cause, because the cases originated in the court of a justice of the peace, and the justice of the peace had not certified the proceeding in his court. It followed, of course, that the supreme court had no jurisdiction of the appeal, for the circuit-court had no jurisdiction to render a judgment.
In the present case the motion-to reinstate, in order that the justice of the peace should certify the record in his court, if sustained would have given jurisdiction to the circuit court. It seems to us that the learned trial judge exceeded the speed limit. Appellant was not negligent. It did everything the law required of it. The justice of the peace failed to do his duty, or the certificate was misplaced; in either event, the appellant should not be punished.

Reversed and remanded.